“oe
e

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

FILED
UNITED STATES DISTRICT COURT — ASHEVILLE, Nic.

for the SEP 18 2019
Western District of North Carolina
U.S, DISTRICT COURT
In the Matter of the Search of W. DIST, OF N.C,
(Briefly describe the property to be searched

)
)

or identify the person by name and address) ) Case No, \*. \ qo. ty) \) “T QO
)

INFORMATION ASSOCIATED WITH DISCORD USER
ALLENWNC#8466 THAT 1S STORED AT PREMISES
CONTROLLED BY DISCORD, INC.

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

 

of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location): :

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attach ment B

YOU ARE COMMANDED to execute this warrant on or before =: x / 2 Of 7 (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night becayse good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to W. Carleton Metcalf, U.S. Magistrate Judge
(United States Magistrate Judge)

CJ Pursuant to 18 U.S.C, § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial}, and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (nof to exceed 30) 1 until, the facts justifying, the later specific date of

 

 

 

 

Date and time issued: ¥/ if of 7 UO fa, Est

City and state: Asheville, North Carolina

 

 

Case 1:19-mj-00070-WCM Document6 Filed 09/18/19 Page 1 of 2

 
AO 93 (Rev. 11/13} Search and Seizure Warrant {Page 2}

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

A 49m) 40 _ ut 4 __| Disener, ue
Invgntory made in the presence of :

‘tila |

Inventory of the property takep and name of any person(s) seized:

Evecteonic ha | TNroemaTionn CksouaTEh ust Hiscoad USER
ALLENWHC 4k FH. |

 

 

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 
   

SO
“Tiwoms A. Thue | Mer TFO

Printed name bind title

Date: 9-9 - 2P\4

 

 

 

 

Case 1:19-mj-00070-WCM Document6 Filed 09/18/19 Page 2 of 2

 
